Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 1, 2019

                                          No. 04-19-00064-CV

                                     IN RE Sandra Ann ZARATE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Beth Watkins, Justice

        On January 31, 2019, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than February 19, 2019. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

      Relator’s Emergency Motion to Stay is GRANTED. The trial court’s Order of Contempt
is STAYED pending final resolution of the petition for writ of mandamus.

       Relator’s motion to transfer the record from an appeal to this mandamus proceeding is
GRANTED for the purpose of allowing the parties to this original proceeding to cite as
necessary to the record. The Clerk of this court is directed to transfer a copy of the clerk’s record
and reporter’s record in appellate cause number 04-18-00669-CV to this cause number 04-19-
00064-CV.

           It is so ORDERED on February 1, 2019.
                                                                              PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court


1
 This proceeding arises out of Cause No. 04-10-20415-MCVAJA, styled In the Matter of the Marriage of Sandra
Ann Zarate and Sergio Rene Zarate, pending in the 365th Judicial District Court, Maverick County, Texas. The
Honorable Amado J. Abascal, III signed the order at issue in this proceeding.